Citation Nr: 9927494	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition, and, if so, whether service connection is 
warranted for this condition.


REPRESENTATION

Appellant represented by:	Raymond C. Smith, P.A., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from January 1965 
to April 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August and November 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied service connection for a lung condition and 
asbestosis.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional due process and evidentiary development are needed 
prior to appellate consideration of the appellant's claim.  

1.  Due process

In January 1999, the appellant appointed Attorney Smith as 
his representative.  For several months, Attorney Smith 
requested a copy of the appellant's complete claims file, and 
this was finally provided to him in June 1999.  However, when 
the RO transferred the appellant's claims file to the Board 
in July 1999, it erroneously notified the appellant's prior 
representative of this action.  The RO is required to notify 
the veteran and his representative of the certification and 
transfer of an appeal to the Board and of the time limits 
within which to request a change in representation, for 
requesting a personal hearing, and for submitting additional 
evidence described at 38 C.F.R. § 20.1304.  See 38 C.F.R. 
§ 19.36 (1998) (emphasis added).  Attorney Smith has not had 
such notice, nor has he been provided an opportunity to 
present argument on the appellant's claim.  Therefore, after 
completion of the following development, the RO should ensure 
that Attorney Smith receives notice when the claims file is 
returned to the Board and advise him of the time limits 
within which he can submit argument and/or evidence.  

2.  Evidentiary development

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, or, in the alternative, which 
may well-ground the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  

The appellant testified that he has received treatment for 
his lung condition at the VA Medical Centers in Fayetteville 
and Little Rock.  Very few of his VA records have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO must obtain these records.

At his hearing, the appellant testified that he had received 
treatment from Dr. Hurd for his lung disease.  He indicated 
that he would get these treatment records, but they have not 
been submitted as of this date.  The RO should inform the 
appellant of his responsibility to present evidence in 
support of his claim and provide him an opportunity to obtain 
and present these records if he wants them to be considered 
in connection with his claim.  See 38 C.F.R. § 3.159(c) 
(1998).

Accordingly, while the Board sincerely regrets the further 
delay, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's treatment records 
from the VA Medical Centers in 
Fayetteville and Little Rock for all 
treatment and hospitalizations from 1995 
to the present.

2.  Inform the appellant that he should 
submit his treatment records from Dr. 
Hurd since they may be relevant to his 
claim.  Advise him that it is his 
responsibility to submit evidence in 
support of his claim and provide him an 
appropriate time period within which to 
submit these records.  38 C.F.R. 
§ 3.159(c) (1998).

3.  Thereafter, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

4.  Send a letter to the appellant and 
his representative of the certification 
of the appeal and of the time limits for 
making requests pursuant to 38 C.F.R. 
§ 20.1304 (1998).

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

